                                         Case 3:17-cv-06932-MMC Document 234 Filed 06/21/19 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MICRON TECHNOLOGY, INC.,                     Case No. 17-cv-06932-MMC
                                                      Plaintiff,
                                  8
                                                                                      ORDER CONTINUING HEARING ON
                                                v.                                    DEFENDANTS' MOTION TO STAY;
                                  9
                                                                                      CONTINUING HEARING ON
                                  10     UNITED MICROELECTRONICS                      DEFENDANTS' MOTIONS TO
                                         CORPORATION, et al.,                         DISMISS
                                  11                  Defendants.
                                  12
Northern District of California
 United States District Court




                                  13         In light of the Court's calendar, the hearing on defendants' motion to stay the
                                  14   above-titled action, presently scheduled for hearing on July 5, 2019, is hereby
                                  15   CONTINUED to July 12, 2019, at 9:00 a.m.
                                  16         Further, given the pendency of the motion to stay, the hearing on defendants'
                                  17   respective motions to dismiss, each presently noticed for hearing on July 12, 2019, are
                                  18   hereby CONTINUED to August 2, 2019, at 9:00 a.m.
                                  19         IT IS SO ORDERED.
                                  20

                                  21   Dated: June 21, 2019
                                                                                              MAXINE M. CHESNEY
                                  22                                                          United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
